                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

JEFFREY BURR,

        Plaintiff,
                                                  Case No. 18-cv-289-jdp
   v.

GARY BOUGHTON, MARK KARTMAN,
KAEDER, GARDNER, LEFFLER, AND
LEMIEUX,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                            10/31/2019
        Peter Oppeneer, Clerk of Court                     Date
